January 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           CARENU, LLC, Appellant

NO. 14-14-00964-CV                          V.

                       IT DEVICES ONLINE, Appellee
                     ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the
order signed by the court below on November 10, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Carenu, LLC.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.